 Case 1:20-cv-00522-RJJ-RSK ECF No. 21 filed 09/14/20 PageID.129 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
ANTHONY DAUNT,

        Plaintiff,                                   No. 1:20-cv-00522
v
                                                     HON. ROBERT J. JONKER
JOCELYN BENSON, JONATHAN BRATER,
SHERYL GUY, DAWN OLNEY, CHERYL                        DEFENDANTS SECRETARY OF
POTTER BROWE, KAREN BREWSTER, SUANNE                 STATE JOCELYN BENSON AND
KANINE, BONNIE SCHEELE, NANCY HEUBEL,                  DIRECTOR OF ELECTIONS
DEBORAH HILL, JULIE A. CARLSON,                      JONATHAN BRATER’S MOTION
MICHELLE CROCKER, ELIZABETH HUNDLEY,                         TO DISMISS
LORI JOHNSON, LISA BROWN, SUSAN I.
DEFEYTER, MICHELLE STEVENSON, and
LAWRENCE KESTENBAUM,

        Defendants.

William S. Consovoy                                 David G. Stoker (P24959)
Cameron T. Norris                                   Timothy M. Perrone (P37940)
Tiffany H. Bates                                    Courtney Ann Gabbara (P77817)
Attorneys for Plaintiff                             Attorneys for Defendants Crocker, Hill,
1600 Wilson Blvd, Suite 700                         Heubel, Hundley, Johnson, Kestenbaum,
Arlington, VA 22209                                 Olney, Scheele
                                                    601 North Capitol Avenue
Jason Torchinsky                                    Lansing, Michigan 48933
Attorney for Plaintiff                              517.372.9000
45 North Hill Drive, Ste 100
Warrenton, VA 20186                                 Haider A. Kazim (P66146)
540.341.8800                                        Attorney for Defendants Browe, Carlson,
                                                    DeFeyter, Guy, Kanine, Stevenson
Elizabeth R. Husa Briggs (P73907)                   310 W. Front St, Ste 221
Heather S. Meingast (P55439)                        Traverse City, Michigan 49684
Erik A. Grill (P64713)                              231.922.1888
Attorneys for Defendants Benson & Brater
PO Box 30736                                        Brandon K. Buck (P63152)
Lansing, Michigan 48909                             Attorney for Defendant Brown
517.335.7659                                        28400 Northwestern Hwy, 2nd Fl.
                                                    Southfield, Michigan 48034
Joellen Shortley (P46136)                           248.858.8677
Attorney for Defendant Brown
1200 N. Telegraph, Dept 419, Bldg 14E
Pontiac, Michigan 48341
248.420.7639
                                                /




                                            1
 Case 1:20-cv-00522-RJJ-RSK ECF No. 21 filed 09/14/20 PageID.130 Page 2 of 3




  DEFENDANTS SECRETARY OF STATE JOCELYN BENSON AND DIRECTOR OF
         ELECTIONS JONATHAN BRATER’S MOTION TO DISMISS

       Defendants Secretary of State Jocelyn Benson and Director of Elections Jonathan Brater,

by counsel, move this Court to dismiss Plaintiff’s complaint under Fed. R. Civ. P. 12(b)(1) and

Fed. R. Civ. P. 12(b)(6), for the reasons identified below and explained in detail in their

supporting brief.

       Dismissal is necessary under Rule 12(b)(1) because the factual allegations in the

complaint, even if true, do not demonstrate standing with respect to the claims asserted.

Standing is a threshold issue, indispensable to availing oneself of Court’s jurisdiction. Having

failed to provide sufficient factual allegations supporting this, Plaintiff’s complaint must be

dismissed.

       Dismissal is also warranted under Rule 12(b)(6) because the factual allegations in the

complaint, even if true, are insufficient to allege a claim of vote dilution. And the requested

preliminary injunctive relief is contrary to law. Specifically, the National Voter Registration

Act, 52 U.S.C. § 20507, requires a state to complete any program for systematic removal of

potentially ineligible voters more than ninety (90) days before the federal election. The date of

the next federal election is November 3, 2020 – fewer than sixty (60) days away. Even if

Plaintiff had, or could, demonstrate that Michigan’s list-maintenance procedures are insufficient

under the NVRA, his request for preliminary relief prior to the upcoming election is contrary to

federal law.

       Accordingly, for the reasons explained above and in their supporting brief, Defendants

Secretary Benson and Director Brater respectfully request this Court dismiss Plaintiff’s

complaint in its entirety and grant such other relief as it deems just and proper.




                                                  2
 Case 1:20-cv-00522-RJJ-RSK ECF No. 21 filed 09/14/20 PageID.131 Page 3 of 3




                                             Respectfully submitted,

                                             DANA NESSEL
                                             Attorney General

                                             s/Elizabeth R. Husa Briggs
                                             Elizabeth R. Husa Briggs (P73907)
                                             Heather S. Meingast (P55439)
                                             Erik A. Grill (P64713)
                                             Assistant Attorneys General
                                             Attorneys for Defendant
                                             P.O. Box 30736
                                             Lansing, Michigan 48909
                                             517.335.7659
                                             Email: briggse1@michigan.gov
                                             (P73907)
Dated: September 14, 2020

                                CERTIFICATE OF SERVICE

I hereby certify that on September 14, 2020, I electronically filed the foregoing paper with the
Clerk of the Court using the ECF system which will send notification of such filing of the
foregoing document as well as via US Mail to all non-ECF participants.

                                             s/Elizabeth Husa Briggs
                                             Elizabeth R. Husa Briggs (P73907)
                                             P.O. Box 30736
                                             Lansing, Michigan 48909
                                             517.335.7659
                                             Email: briggse1@michigan.gov
                                             P73907




                                                 3
